On April 28, 2008, the defendant was sentenced for violation of the conditions of a suspended sentence as follows: COUNTS I - VI: Forgery, Common Scheme, a felony, a commitment to the Department of Corrections for a term of ten (10) years all suspended to run concurrently with each other and Counts VII and XI; COUNT VII: Criminal Possession of Dangerous Drugs, a felony, a commitment to the Department of Corrections for a term of five (5) years to run consecutively with Count XI; COUNTS VIII and IX: Forgery, Common Scheme, a felony, a commitment to the Department of Corrections for the term of ten (10) years all suspended to run concurrently with each other and Counts I-VII and XI; COUNT X: Forgery, a felony, a *31commitment to the Department of Corrections for the term of ten (10) years all suspended to run concurrently with all Counts; and COUNT XI: Forgery, Common Scheme, a felony, a commitment to the Department of Corrections for the term of twenty (20) years all suspended to run concurrently with the sentence imposed in Criminal Cause Number DC-95-0408.
On April 2, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. Kris Copenhaver was present and stated that she is counsel of record for the defendant. The state was not represented.
Before hearing the application, Ms. Copenhaver informed the Division that the defendant’s case is still pending before the District Court for determination of an appropriate credit for time served and requested that the application for review of sentence be continued pending the outcome of the decision of the District Court.
Therefore, it is the unanimous decision of the Division that the Application for Review of Sentence shall be continued until the next available hearings in October 2010.
Done in open Court this 2nd day of April, 2010.
DATED this 19th day of April, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.